Since I would affirm the judgment of the trial court, I respectfully dissent.
The majority opinion accurately sets forth Evid.R. 201. I believe the trial court was within its discretion to apply that rule and to take judicial notice of the administrative order issued by the Franklin County Child Support Enforcement Agency.
Dawn Chapman testified that she had received no support payments at any time from Charles Meutzel. Her testimony is not hearsay but an expression of her personal knowledge that Mr. Meutzel had not supported his child. From her testimony, the trial court could reasonably infer that Mr. Meutzel had made no payments and was in contempt.
Again, I would affirm the judgment of the trial court. Since the majority of this panel does not, I respectfully dissent.